PER CURIAM.
Epitomized Opinion
In 1907 Medina Village installed a sewage disposal plant which discharged into a creek that ran through plaintiff’s farm. In 1912 plaintiff sued village for damages resulting from pollution of the stream. In 1913 the party settled the case by an agreement which was incorporated into the record. The village agreed to restore the plant to a sanitary condition by providing improvements recommended by the State Board of Health, before December 31, 1913. It was agreed the court should render judgment against the village in favor of plaintiff for $500, which was to be in full of all damages until the plant was repaired. But if the village failed to repair and maintain the plant in a sanitary condition, it was provided that the judgment would be nog bar to a future action for damages. State Board oil Health made no recommendation for the improvement of the plant until the bringing of present suit, in 1916, for damages accruing since 1913, and injunction prohibiting the operation of plant. In 1917 and 1918 the Board of Health made recommendations which were partially followed. The Court of Appeals held:
1. The village has not put the plant in as good sanitary condition as it is reasonably able to do. Plaintiff is therefore entitled to damages of $350.
2. The village need not maintain plant to prevent all pollution, but must put it in reasonably good sianitary condition under the direction of State Health Board.
3. Plaintiff is not entitled to an injunction prohibiting operation of plant.